DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7, discloses “the traction battery otherwise.”  However, it is unclear what the language is requiring.  The Office interprets the limitation as the “the traction battery powers the winch if the auxiliary battery is not powering the winch.”
Claim 4, 9, 13 discloses “initiating is further … state being APPLIED”.  However, what is initiating?  What is required for a suspension to be enabled?  What is required for the braking system being applied?  The interpretation is disclosed in the mapping below. 
Claim 5 line 8, Claim 10 line 6, discloses “in response to efficiency”.  However, what is required to determine the efficiency?  The Office interpretation the limitation as in response to the torque efficiency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fretz US Patent 2018/0127246 in view of Seiji JP 2009-165616.

With respect to claim 1, Fretz discloses a vehicle comprising: 
a traction battery [para 0015] configured to provide power to propel the vehicle (motor for vehicle); 
a winch (10) including a motor (12) and cable (15); and 
a controller (26) configured to, responsive to a requested voltage supply of the motor being less than a threshold [para 0024], initiate transfer of power (via the controller sending signal to operator to increase power) to the motor, and 
initiate transfer of power to the motor from the traction battery otherwise.

However, the combination of Fretz in view of Seiji discloses an auxiliary battery (4 of Seiji) configured to power an electrical accessory (42 of Fretz [lights]);
a controller (34) configured to, responsive to a requested torque of the motor being less than a threshold (as “the rotation speed detecting means 34b detects speed of the motor is lower than the target lower limit speed”), initiate transfer of power to the motor from the auxiliary battery (as in step S8).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Fretz with the additional battery and sensor means of Seiji for the purpose of providing the winch with its own battery thus allowing for flexiblility of keeping the vehicle off while using the winch; and allowing for the operator to determine if the motor needs additional power in combination with the temperature sensor of Fretz for improve efficiency. 

4. The system of claim 1, wherein the initiating is further in response to an air bag state (vehicle air bags are in off position as it is not deployed) being OFF, a transfer case state (vehicle can have all wheel drive) being four-wheel drive or all-wheel drive, an active suspension system state (vehicle has inherent suspension) being ENABLED, or a braking system state (vehicle inherent has braking system) being APPLIED.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Fretz US Pub. 2018/0127246 in view of Seiji JP 2009-165616 teaches a winch, traction battery, and controller but does not specifically disclose 
[claim 2] wherein the controller is further configured to operate a suspension of the vehicle to change height of the vehicle with respect to ground during the transfer of power in response to efficiency of the motor falling below an efficiency threshold.
[claim 5] in response to efficiency of the motor falling below an efficiency threshold, operate a suspension of the vehicle to change height of the vehicle with respect to ground during the transfer of power;
[claim 10] operating a suspension of the vehicle to change height of the vehicle with respect to ground during the transfer of power responsive to efficiency of the motor falling below an efficiency threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654